UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):July 12, 2007 JACKSONVILLE BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Federal (State or Other Jurisdiction of Incorporation) 000-49792 (Commission File Number) 33-1002258 (IRS Employer Identification No.) 1211 West Morton Avenue, Jacksonville, Illinois (Address of Principal Executive Offices) 62650 (Zip Code) Registrant's telephone number, including area code: (217) 245-4111 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K Item 2.02 Results of Operations and Financial Condition The Company announced its June 30, 2007 financial results by release.The news release is included as an exhibit. Item 9.01 Financial Statements and Exhibits (a) No financial statements of businesses acquired are required. (b) No pro forma financial information is required. (c) Attached as an exhibit is Jacksonville Bancorp, Inc.’s (the “Company”) news release announcing its June 30, 2007 earnings. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. JACKSONVILLE BANCORP, INC. DATE: July 12, 2007 By: /s/Richard A. Foss Richard A. Foss President and Chief Executive Officer EXHIBIT INDEX 99.1 News release dated July 12, 2007 announcing June 30, 2007 earnings.
